Citation Nr: 1312941	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-10 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active service from August 1960 to January 1965. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, by his April 2007 substantive appeal, asserted his right to be heard by the Board at the RO as to the issue perfected at that time, entitlement to service connection for a low back disability.  To date, no such hearing has been scheduled.  A claimant has a right to hearings on appeal, including requests for a hearing conducted by a member of the Board.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704 (2012).  Thus, on remand, the AMC/RO must schedule the Veteran for a hearing before the Board at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board at the RO in Oakland, California.  Notify the Veteran and his representative of the date and time of the hearing and include such notification in the record. 



(CONTINUED ON THE NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


